Citation Nr: 9936184	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition.

ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to June 
1984.  He is unrepresented in his appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's application 
that his earlier claim for entitlement to service connection 
for a nervous condition be reopened on the basis of the 
submission of new and material evidence.  The veteran filed a 
notice of disagreement with that rating decision in June 
1998.  In July 1998, the RO provided the veteran with a 
statement of the case.  The veteran timely filed his 
substantive appeal in August 1998.

In August 1998 the veteran requested a hearing before a 
Member of the Board.  The record indicates that in July 1999, 
the RO contacted the veteran in order to schedule a Travel 
Board hearing but the veteran responded with a letter to the 
RO withdrawing his request.  Accordingly, no hearing was 
held.


FINDINGS OF FACT

1.  In an August 1987 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.

2. Evidence added to the record since the August 1987 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the other 
evidence of record, is so significant that it would be 
necessary to a fair determination of the merits of the 
underlying service connection claim.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision of the RO denying the 
veteran's claim of entitlement to service connection for a 
nervous condition was final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 38 C.F.R. 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence warranting the reopening of the 
veteran's claim of entitlement to service connection for a 
nervous condition has been presented since the August 1987 
rating decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is disabled with a nervous 
condition which originated during his service.  He argues 
that new and material evidence sufficient to warrant 
reopening of his previously denied claim of entitlement to 
service connection for a nervous disability has been 
introduced into the record since that claim was denied.  
Thus, he maintains that the rating decision of May 1998 
denying reopening of that claim was incorrect.

The veteran's claim of entitlement to service connection for 
a nervous condition was filed in June 1987.  In a rating 
decision issued to the veteran in August 1987, the RO denied 
the veteran's claim.

The record reflects that the veteran received due notice of 
the August 1987 rating decision and of his appellate rights.  
See 38 U.S.C.A. § 5104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.103(b)(1) (1999).  Because the veteran initiated no 
appeal of that rating decision, it became final and binding.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  Once a rating decision of an RO 
becomes final, the claim will not be reopened except as 
otherwise provided by applicable law.  38 U.S.C.A. § 7105(c) 
(West 1991).  However, a rating decision which has become 
final shall be reopened and its former disposition reviewed 
if new and material evidence has been added to the record.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

In determinations of whether there exists new and material 
evidence pertaining to a claim, the evidence to be evaluated 
is that which has been added to the record after the date of 
the last disallowance of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Here, potentially new and 
material evidence will be that evidence introduced into the 
record since the August 1987 rating decision.

The basis for the August 1987 rating decision was that the 
evidence of record did not indicate that the veteran had been 
diagnosed with a nervous condition.  The rating decision 
noted that the record showed that the veteran abused alcohol 
and that this condition was the result of his own willful 
misconduct.

Since the August 1987 rating decision, there has been 
introduced into the record evidence demonstrating a diagnosis 
of an acquired psychiatric disorder, specifically, 
schizophrenia.  This evidence includes records of both VA 
inpatient and outpatient treatment received by the veteran 
between March 1996 and January 1998. While noting that the 
veteran had a history and current condition of alcohol 
dependency, these records stated diagnoses of schizophrenia, 
undifferentiated type, chronic, and chronic paranoid 
schizophrenia.  The records also indicated that the veteran 
was prescribed an anti-psychotic drug as part of his 
treatment.

The report of a VA examination has also been introduced into 
the record since the August 1987 rating decision.  The report 
revealed that the veteran was examined in April 1998 by two 
physicians and diagnosed with schizophrenia and paranoid 
schizophrenia, respectively.

The Board finds that the evidence introduced into the record 
of the veteran's claim for service connection for a nervous 
condition since the August 1987 rating decision constitutes 
new and material evidence as defined by applicable law.  The 
Board notes that the legal standard of new and material 
evidence is contained in regulation 38 C.F.R. § 3.156.  As 
defined by that regulation, new and material evidence is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (1999).  The United States Court of 
Appeals for the Federal Circuit has held that the regulatory 
standard alone must be the test of materiality in 
determinations concerning whether new and material evidence 
in support of a claim has been presented, see Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), and thereby has invalidated 
the judicial test which deemed evidence material only when it 
presented, alone or when viewed with other evidence of 
record, a reasonable possibility of a change in the outcome 
of the underlying claim.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

A review of the medical evidence that was of record at the 
time of the August 1987 rating decision demonstrates the 
absence of a diagnosis of an acquired psychiatric disorder.  
Service medical records were negative for any such diagnosis.  
Records of inpatient treatment of the veteran at the VA 
Medical Center (VAMC) in Northampton, Massachusetts between 
May 1987 and July 1987 showed that the veteran was diagnosed 
with, and treated for, chronic alcoholism.  The records 
contain no diagnosis of an acquired psychiatric disorder.  

In contrast, the medical evidence submitted since the August 
1987 rating decision establishes that the veteran has 
diagnoses of schizophrenia.  It thus represents new evidence, 
rather than being redundant or cumulative.  No diagnosis of 
schizophrenia or of any other such acquired psychiatric 
disorder was contained in the prior record.  Furthermore, the 
Board is of the opinion that this new evidence is material.  
It is probative of a current disability as defined under 
applicable law.  
See 38 C.F.R. § 4.130.  The evidence of record at the time of 
the August 1987 rating decision was probative only of alcohol 
abuse, which does not constitute a disability for which VA 
benefits may be paid.  See 38 U.S.C.A. § 1110 (West 1991), 
38 C.F.R. § 3.301.  The new evidence is so significant that 
it must be considered in order that a fair evaluation of the 
veteran's claim may be made. 

Accordingly, the Board finds that this new medical evidence 
of record meets the legal standard of new and material 
evidence.  Consequently, the claim of entitlement to service 
connection for a nervous condition is reopened.


ORDER

To the extent that the Board has determined that new and 
material evidence has been received warranting the reopening 
of the veteran's claim of entitlement to service connection 
for a nervous condition, the appeal is granted.


REMAND

The record shows that in his July 1998 notice of disagreement 
with the May 1998 rating decision, the veteran informed the 
RO that additional VA medical records had been generated 
after that rating decision at the VA Medical Center where he 
was then being treated.  There is no indication that the RO 
has attempted to obtain those records.  VA treatment records 
have been held to be constructively included within the 
record of a claim, see Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the RO must obtain all such records 
before evaluating the veteran's reopened claim.  Furthermore, 
without such records, the veteran's application for benefits 
is incomplete.  An application for benefits is incomplete if 
VA has been put on notice of information needed to complete 
or substantiate the claim, including evidence likely to 
render the claim plausible, or well grounded.  Robinette v. 
Brown, 8 Vet. App. 69, 77-81 (1995).

The Board notes that dispositions of applications to reopen a 
claim on the basis of new and material evidence are to be 
governed by a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  See also Winters v. West, 12 
Vet. App. 203, (1999) (en banc).  First, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed, but only 
after the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters, 12 Vet. App. 203.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain copies of all VA 
medical records for the veteran since his 
separation from service that are not 
already in the claims file.  All VA 
records obtained should be associated 
with the claims file.

2.  Following the completion of the above 
development, the RO should evaluate 
whether the evidence of record renders 
the veteran's claim well grounded.  If 
the RO finds the claim well grounded and 
determines that additional evidence 
pertinent to the claim should be 
developed, the RO shall undertake such 
development, in accordance with 
38 U.S.C.A. § 5107(a).  If the RO finds 
the claim to be not well grounded, the RO 
should furnish the veteran with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. § 19.31.

3.  If the RO has found the claim well 
grounded, and after the RO determines 
that it has fulfilled its duty to assist 
the veteran in developing any additional 
evidence pertinent to his claim, the RO 
should determine whether the claim may be 
allowed.  If the determination is 
unfavorable to the veteran on either 
issue, the RO should furnish him with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. § 19.31.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

